DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment to Claim 1 is acknowledged.
The certified copy of the priority document has been received.

Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. 
The Claims are directed to an observation target cover intended for interference observation using first light and second light, not to an interference system comprising specific light sources and other necessary parts to perform an interference measurement. Therefore, the lights and their coherence length are still considered intended use. For the purpose of completeness and in view of the amendment, a 102/103 rejection is made.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sugiyama (US 2013/0130307 A1).
Regarding Independent Claim 1, Sugiyama discloses an observation target cover (Fig. 15, [00158]) for interference observation using first light and second light having a coherent length longer than that of the first light so as to acquire an interference light image of an observation target by the first light while adjusting an optical path length difference based on an interference result of the second light (intended use, the claims is drawn to an observation target cover and the rest of the preamble was not given patentable weight. “If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003)), the observation target cover comprising:
a transmission reflection portion configured to transmit the first light and reflect the second light (observation window 116 such as glass, part of the light is transmitted, i.e. first light and part of the light is reflected, i.e. second light, depending on the wavelength of the light, shown as green in insert) that has a coherent length longer than that of the first light (intended use, Note that while the cited reference teaches the function of transmitting and reflecting different lights, it's noted that the specific coherent length of each of the light sources is only the intended use of the function of the claimed cover, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987); A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959)); and
a support portion (shown in blue, red, and yellow in insert) configured to support the transmission reflection portion (116, shown as green in insert) so that a placement 

    PNG
    media_image1.png
    541
    590
    media_image1.png
    Greyscale

Or in the alternative, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to have to select the optimum wavelength of the different light sources in correlation with their coherence lenght, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).Moreover, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F.2d.272.205 USPQ 215 (CCPA 1980).  This would be done in order to selectspcific lights for transmission and reflection.
Regarding Claim 2, Sugiyama discloses the observation target cover according to claim 1,
wherein the support portion includes a first plate portion (shown in red in the insert) and a second plate portion (shown in blue in the insert) that is connected to the first plate portion and the transmission reflection portion (shown in green in insert) so that a step is formed between the first plate portion and the transmission reflection portion and the support portion is configured to support the transmission reflection portion so that the transmission reflection portion is located on a side of the placement surface with respect to the first plate portion in an incident direction of the first light (see Fig. 15 and insert).
Regarding Claim 3, Sugiyama discloses the observation target cover according to claim 2,
wherein the second plate portion extends so as to be inclined with respect to the incident direction of the first light so that a space defined by the second plate portion and the transmission reflection portion is widened as it goes away from the transmission reflection portion (see insert, second portion shown in blue).
Regarding Claim 5, Sugiyama discloses the observation target cover according to claim 2,
wherein the support portion further includes a third plate portion (shown in yellow, see insert) extending from the first plate portion so as to face the second plate portion (see Fig. 15 and insert).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Heuck (US 2018/0364465 A1).
Regarding Independent Claim 1, Heuck discloses an observation target cover (Fig. 9) for interference observation using first light and second light having a coherent length longer than that of the first light so as to acquire an interference light image of an observation target by the first light while adjusting an optical path length difference based on an interference result of the second light (intended use, the claims is drawn to an observation target cover and the rest of the preamble was not given patentable weight. “If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003)), the observation target cover comprising:
a transmission reflection portion configured to transmit the first light and reflect the second light (splitter element 4, part of the light is transmitted, i.e. first light and part of the light is reflected, i.e. second light, shown as green in insert) that has a coherent length longer than that of the first light (intended use, Note that while the cited reference teaches the function of transmitting and reflecting different lights, it's noted that the specific coherent length of each of the light sources is only the intended use of the function of the claimed cover, since it has been held that a recitation with respect to the Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959)); and
a support portion (interference objective 1, shown in blue, red, and yellow in insert) configured to support the transmission reflection portion (see Fig. 9) so that a placement surface on which the observation target is placed and the transmission reflection portion face each other with a predetermined gap therebetween (implicit, a predetermined gap is necessary for focusing the observation target/object plane 16, abstract, [0002], [0010], [0024], [0077]).
Or in the alternative, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to have to select the optimum wavelength of the different light sources in correlation with their coherence lenght, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).Moreover, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F.2d.272.205 USPQ 215 (CCPA 1980).  This would be done in order to selectspcific lights for transmission and reflection.

    PNG
    media_image2.png
    453
    384
    media_image2.png
    Greyscale

Regarding Claim 2, Heuck discloses the observation target cover according to claim 1,
wherein the support portion includes a first plate portion (shown in red in the insert) and a second plate portion (shown in blue in the insert) that is connected to the first plate portion and the transmission reflection portion (shown in green in insert) so that a step is formed between the first plate portion and the transmission reflection portion and the support portion is configured to support the transmission reflection portion so that the transmission reflection portion is located on a side of the placement 
Regarding Claim 3, Heuck discloses the observation target cover according to claim 2,
wherein the second plate portion extends so as to be inclined with respect to the incident direction of the first light so that a space defined by the second plate portion and the transmission reflection portion is widened as it goes away from the transmission reflection portion (see insert, second portion shown in blue).
Regarding Claim 4, Heuck discloses the observation target cover according to claim 2,
wherein a space defined by the second plate portion and the transmission reflection portion has a circular shape in a cross-section orthogonal to the incident direction of the first light (typical shape of objective, inherent).
Regarding Claim 5, Heuck discloses the observation target cover according to claim 2,
wherein the support portion further includes a third plate portion (shown in yellow, see insert) extending from the first plate portion so as to face the second plate portion (see Fig. 9 and insert).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 2013/0130307 A1).
Regarding Claim 4, Sugiyama discloses the observation target cover according to claim 2; however, it is silent regarding, wherein a space defined by the second plate 
The shape of the vessel 102A would usually be of circular or rectangular shape. The advantage of a circularly shaped vessel is having symmetry in all directions orthogonal to the beam.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention to have the space defined by the second plate portion and the transmission reflection portion has a circular shape in a cross-section orthogonal to the incident direction of the first light for the purpose of having symmetry in all directions orthogonal to the beam and because choosing one of a finite number of identified, predictable potential solutions to the recognized need or problem would be within the knowledge and ability of a skilled artesian.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0356735 A1 discloses a beamsplitter holder attached to the sample and reads on the currently examined claims.
US 2014/0168660 A1 discloses a piezoelectric transducer is mounted on the microscope nosepiece and holds the splitter of a Mirau interferometer at a specific location with respect to a sample and reads on the currently examined claims.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877